Case 19-45676        Doc 7    Filed 09/13/19 Entered 09/13/19 13:44:01          Main Document
                                           Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  ST. LOUIS DIVISION

 In Re:                                           Case No. 19-45676

 Austin Joshua Williams                           Chapter 13

 Debtor.                                          Judge Barry S. Schermer

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: September 13, 2019                        /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
Case 19-45676       Doc 7    Filed 09/13/19 Entered 09/13/19 13:44:01             Main Document
                                          Pg 2 of 2


                                CERTIFICATE OF SERVICE

I certify that on September 13, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Jonathan Edward Brent, Debtor’s Counsel
       jb@lawbrent.com

       Diana S. Daugherty, Chapter 13 Trustee
       standing_trustee@ch13stl.com

       Office of the United States Trustee
       ustpregion13.sl.ecf@usdoj.gov

I further certify that on September 13, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Austin Joshua Williams, Debtor
       4720 Seattle St
       Saint Louis, MO 63121

                                                   /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
